On writ of certiorari (340 U. S. 808) to review a judgment of the Court of Claims, in a suit to recover its operating loss during the time, May 1, 1943, to October 12, 1943, when the Government was in possession of plaintiff’s coal mine, it; being held that plaintiff was not entitled to recover an operating loss not caused by the Government’s seizure of the mine and plaintiff was entitled to recover for loss caused by increased compensation to the miners made effective by order of the Secretary of the Interior, who was in charge of the mines under authority of the Presidential Order taking over the mines as a war measure.
The judgment of the Court of Claims was affirmed by the Supreme Court in an opinion by Mr. Justice Black.
The syllabus of the Supreme Court opinion is as follows:
Respondent is a .coal mine operator whose property was seized and operated by the United States during a temporary period in 1943 to avert a nationwide strike of miners. Respondent sued in the Court of Claims to recover under the Fifth Amendment for the total operating losses sustained during that period. The Court of Claims awarded respondent judgment for only that portion of the operating loss (viz, increased wage payments made in accordance with a War Labor Board order) which the court found was attributable to government operation of the mine. Respondent did not seek *852review here; certiorari was granted on the petition of the Government. Held:
1. Under the circumstances, there was a “taking” of respondent’s property, which entitled respondent to recover compensation under the Fifth Amendment.
2. The judgment of the Court of Claims awarding compensation for that portion of the operating loss which it found attributable to government operation is affirmed.
Mr. Justice Frankfurter, Mr. Justice Douglas, and Mr. Justice Jackson concurred in the opinion by Mr. Justice Black.
Mr. Justice Reed filed a separate concurring opinion.
Mr. Justice Burton filed a dissenting opinion, in which The Chief Justice, Mr. Justice Clark and Mr. Justice Minton concurred.